Case 8:21-cv-00718-JLS-ADS Document 16 Filed 08/10/21 Page 1of1 Page ID #:66

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 21-00718-JLS (ADSx) Date August 10, 2021

 

 

Title Yeong Lee v. Felipe Duran et al

 

PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on April 19, 2021. On July 26, 2021, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before August 2, 2021 why this
action should not be dismissed for lack of prosecution [15]. Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice
for lack of prosecution and for failure to comply with the Orders of the Court.

The Court’s Order to Show Cause is hereby DISCHARGED.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
